Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections
Applicant uses terms such as “multi-line physical layer block”, 
“physical layer block matrix” without give a clear definition in the claim.  Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Kanjirathinkal et al. US 20150293920 in view of Zhang et al. US  20170337107 in view of AKUTSU et al. U.S. 20160371145.

As to claim 1, Kanjirathinkal discloses a computer-implemented method comprising: 
obtaining, by a computing device, one or more pages from a log to complete a write transaction (transaction. [0029]); 
a line in a multi-line physical layer block (line [0028]); 
writing the one or more pages to the line in the multi-line physical layer block (multiline [0031]);
 writing to the line in the multi-line physical layer block; and 
updating associated with the physical layer block based upon, at least in part, writing the one or more pages and the parity to the line in the multi-line physical layer block. (multiline [0031]).
Kanjirathinkal does not explicitly teach parity and calculating parity.
Zhang teaches parity and calculating parity ([0067]).
Kanjirathinkal and Zhang are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “data storage system”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kanjirathinkal by the teaching of Zhang to include parity and calculating parity with the motivation to more efficiently handling performance bottleneck problem of parity accesses as taught by (Zhang [0007]).

Kanjirathinkal does not explicitly teach a bitmap.
AKUTSU teaches bitmap (bitmap [0187]- [0188]).
Kanjirathinkal and AKUTSU are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “data storage system”.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kanjirathinkal by the teaching of AKUTSU to include bitmap with the motivation to retrieve significantly faster and the reliability is increased without consuming a large amount of storage space or bandwidth of any one computing device as taught by (Zhang [0004]).

As to claim 2, Kanjirathinkal as modified teaches a computer-implemented method of claim 1 further comprising 
invalidating the one or more pages in the log (invalid list. Akutsu. [0175]).

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Kanjirathinkal et al. US 20150293920 in view of Zhang et al. US  20170337107 in view of AKUTSU et al. U.S. 20160371145 further in view of Chkodrov et al. U.S.  20090132868.
[0096] -[0097] tail head

As to claim 3, the teaching of Kanjirathinkal as modified has been discussed, 
Kanjirathinkal does not teach updating a tail location in the log to a last non-written page.
Chkodrov teaches updating a tail location in the log to a last non-written page ([0097]).

Kanjirathinkal and Chkodrov are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “data storage system”.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kanjirathinkal by the teaching of Chkodrov to include updating a tail location in the log to a last non-written page with the motivation to reduce the amount of bandwidth consumed as taught by (Chkodrov [0005]).

As to claim 4, Kanjirathinkal as modified teaches a computer-implemented method of claim 3 wherein 
the tail location is updated after completing the write transaction to the line. (Chkodrov ([0097]).

As to claim 5, Kanjirathinkal as modified teaches a computer-implemented method of claim 1 wherein 
the multi-line physical layer block is a physical layer block matrix.

As to claim 6, Kanjirathinkal as modified teaches a computer-implemented method of claim 1 wherein 
the multi-line physical layer block supports multiple partial transactions(multiline Kanjirathinkal [0031]).

As to claim 7, Kanjirathinkal as modified teaches a computer-implemented method of claim 1 wherein 
the one or more pages are split between the line in the multi-line physical layer block (Kanjirathinkal [0031] –[0032]).

As to claims 8-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153